Citation Nr: 1608107	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  14-22 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Whether the creation of the overpayments of Department of Veterans Affairs (VA) educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) in the amounts of $7090.60; $650; and $2151.53 was proper.


ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION


The Veteran served on active duty from August 14, 2008 to December 7, 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma which reduced the Veteran's Chapter 33 benefits from the 100 percent rate to the 60 percent rate.


FINDINGS OF FACT

1.  The Veteran served on active duty from August 14, 2008 to December 7, 2012.

2.  Prior to his separation from service in November 2012, the Veteran applied for educational assistance under the Chapter 33 program; his application was received in October 2012. 

3. In October 2012, the Veteran was initially awarded Chapter 33 benefits at the 100 percent rating.  

4.  In October 2012, the Veteran's DD 214 was associated with the record which reflected that the Veteran had a period of honorable service from August 14, 2008 to November 19, 2009; his character of service was under honorable conditions (general).

5.  The RO erroneously paid the Veteran Chapter 33 benefits at the 100 percent rate, rather than the 60 percent rate that he was due, based on his entire period of service.  

6. The creation of the overpayments was solely the result of VA administrative error; the Veteran's actions did not contribute to the creation of the debt.


CONCLUSION OF LAW

The overpayments of VA educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) in the amounts of $7090.60; $650; and $2151.53, were not properly created as they were based solely upon VA administrative error.  38 U.S.C.A. §§ 5112, 5302 (West 2014); 38 C.F.R. § 3.500 (2015). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

The Veteran served on active duty from August 14, 2008 to December 7, 2012.  Prior to his separation from service in November 2012, the Veteran applied for educational assistance under the Chapter 33 program.  His application was received in October 2012.  In October 2012, the Veteran was initially awarded Chapter 33 benefits at the 100 percent rating based on his entire period of service.  However, also, in October 2012, the Veteran's DD 214 was associated with the record which reflected that the Veteran had a period of honorable service from August 14, 2008 to November 19, 2009.  The character of service for the Veteran's overall service was under honorable conditions (general).  Also associated with the record were two Honorable Service certificates, one dated November 18, 2009 and one dated March 4, 2012.  

The RO paid the Veteran Chapter 33 benefits at the 100 percent rate, rather than the 60 percent rate that he was due, based on his entire period of service for each enrollment at Leeward Community College.  In October 2013, the Veteran was notified that he had been paid at the 100 percent rate when he was only due to be paid at the 60 percent rate.  He was told that VA inputted the wrong date for the end of his honorable service.  In correcting this date, overpayments were created in the amounts of $7090.60; $650; and $2151.53.  

The Veteran disputes the creation of these debts.  The Veteran believes that all of his service was honorable.  He stated that he was awarded a general discharge.  He indicated that at the beginning of October 2012, he spoke to VA educational personnel and inquired about his benefits.  He says that he was told that he was entitled to Chapter 33 benefits at the 100 percent rate.  He thereafter received the benefits in question.  This is consistent with the record.  The Veteran contends that he in no way knew that he was not entitled to these benefits at the 100 percent rate based on the nature of his discharge.  He said that he furnished his DD Form 214 as well as the discharge certificates.  He explained that he reenlisted in March 2014 when he was deployed.   

The governing law specifies that an individual may establish eligibility for educational assistance under 38 U.S.C. Chapter 33 based on active duty service after September 10, 2001, if he or she serves a minimum of 90 aggregate days excluding entry level and skill training, and, after completion of such service, he or she: (1) continues on active duty; (2) is discharged from service with an honorable discharge; (3) is released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve; (4) is released from service characterized as honorable for further service in a reserve component; or (5) is discharged or released from service for (i) a medical condition that preexisted such service and is not determined to be service-connected; (ii) hardship, as determined by the Secretary of the military department concerned; or (iii) a physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct.  See 38 U.S.C.A. § 3301; 38 C.F.R. § 21.9520(a).  Pursuant to 38 C.F.R. §21.9520(a)(2)-(4), an honorable discharge from service is required for the Veteran to establish eligibility for educational assistance under 38 U.S.C. Chapter 33.  

VA determines the amount of educational assistance payable for an approved program of education under Chapter 33 based on the aggregate length of creditable active duty service after September 10, 2001.  See 38 U.S.C.A. §§ 3311, 3313; 38 C.F.R. § 21.9640.  VA law and regulation provide that a Veteran who serves at least 36 months is paid at the 100 percent rate; who serves at least 30 continuous days and is discharged for a service-connected disability, is paid at the 100 percent rate; serves at least 30 months, but less than 36 months is paid at the 90 percent rate; serves at least 24 months, but less than 30 months is paid at the 80 percent rate; serves at least 18 months, but less than 24 months is paid at the 70 percent rate; serves at least 12 month, but less than 18 months is paid at the 60 percent rate; and who serves at least 6 months, but less than 12 months is paid at the 50 percent rate.  38 U.S.C.A. §§ 3311, 3313; 38 C.F.R. § 21.9640(a).   

The Veteran's DD Form 214 reflects that he served from August 14, 2008 to December 7, 2012; however, his period of "honorable" service was noted as August 14, 2008 to November 19, 2009.  The general discharge given to the Veteran with his limited honorable service qualifies the Veteran for a maximum benefit level of 60 percent for educational assistance benefits.

Nonetheless, the RO erroneously paid the Veteran Chapter 33 benefits at the 100 percent rate, rather than the 60 percent rate that he was due, based on his entire period of service.  

VA regulations also provide that an adjustment to overpayment indebtedness may be warranted when the overpayment involved sole administrative error in which the Veteran neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the Veteran's actions nor failure to act must have contributed to payment pursuant to the erroneous award. 38 U.S.C.A. § 5112(b); 38 C.F.R. § 3.500(b)(1); Jordan v. Brown, 10 Vet. App. 171 (1997).  Thus, a finding of administrative error requires not only error on the part of VA, but that the Veteran is unaware that the payments are erroneous

In sum, the Veteran applied for Chapter 33 benefits and was granted these benefits at the 100 percent rating.  The Board finds that the Veteran in his report that he was told by VA that he was entitled to Chapter 33 benefits at the 100 percent rate in October 2012 as he was in fact awarded those benefits.  Although the RO has indicated that the Veteran should have known that his discharge and the lack of reenlistment contract did not qualify him for the 100 percent rate, the Board finds that the Veteran is credible in his report that he did not know what he was not entitled to benefits at the 100 percent rate.  The Veteran was told and awarded benefits at the 100 percent rate.  The character of his service was under honorable conditions (general).  The Board does not find it unreasonable that the Veteran thought this type of honorable service was qualifying after he had been told he qualified for the 100 percent rate and was awarded benefits at that rate.  The error was made by the RO.  

The Board finds that the overpayments that were created in this case occurred due to sole administrative error.  The Veteran had no knowledge that he was being paid at the wrong rate since he was told he was entitled to those benefits and did have service described as "under honorable conditions."  Further, neither the Veteran's actions nor failure to act contributed to payment pursuant to the erroneous award.  He provided his discharge documents for the RO to calculate the benefits.  The Veteran reasonably assumed that the proper actions were taken.  The United States Court of Appeals for Veterans Claims (Court) noted that, "(s)tated another way, when an overpayment has been made by reason of an erroneous award based solely on administrative error, the reduction of that award cannot be made retroactive to form an overpayment debt owed to VA from the recipient of the erroneous award."  Erickson v. West, 13 Vet. App. 495, 499 (2000).  An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits in excess of the amount to which he or she was entitled.  38 C.F.R. § 1.962 (2014).  Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law.  VAOPGPREC 2-90 (July 17, 1989), 55 Fed. Reg. 27757 (1990).  In sum, the overpayment was solely the result of VA administrative error; the Veteran's actions did not contribute to the creation of the debt.  The error was solely VA's error.  



ORDER

The overpayments of VA benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) in the amounts of $7090.60, $650, and $2151.53 were not properly created; and the appeal is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


